Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (USPAT 10,138,116 B2).

In regards to claims 1 and 12, Cheng et al. teaches in annotated Fig. 2C below an integrated circuit comprising the following:
A substrate (104); 
A first oxide region (oxide layers of 108 located in Annotated Region A) disposed above the substrate (104); and 
A resonator (100b) comprising a piezoelectric layer (204), a second oxide region (oxide layers of 108 located in Annotated Region B) disposed below the piezoelectric layer and bonded to the first oxide region, and a cavity (122) in the second oxide region, wherein at least a portion of the second oxide region is below the cavity (Annotated Surface C).
Based on annotated Fig. 2C below, the first and second oxide regions are directly bonded to each other.
In regards to claims 2 and 14, based on annotated Fig. 2C below, the second oxide region (oxide layers of 108 located Annotated Region B) comprises a first portion (upper portion) in which the cavity is disposed and a second portion (lower portion) that is bonded to the first oxide region.
In regards to claims 3 and 15, based on Fig. 2C, a hole (123) is formed through the piezoelectric layer (204) to the cavity (133).
claims 4 and 16, based on annotated Fig. 2C, a first contact region (Annotated electrode D) is adjacent to a lower/bottom side of the piezoelectric layer (204) and a second contact (212) is adjacent to an upper side of the piezoelectric layer (204). 
In regards to claims 5, 6, 17 and 18, based on annotated Fig. 2C, two CMOS devices (102) are located between the substrate (104) and the first oxide region (oxide layers of 108 located in Annotated Region A).
In regards to claims 7 and 19, based on annotated Fig 2C, one first contact (Annotated electrode E) adjacent to the first oxide region; and a second contact (Annotated electrode F) adjacent to the second oxide region, wherein the first and second contacts are bonded to each other through a via (Annotated via G). 
In regards to claim 9, based on Fig 2C, a top electrode (114b) is located above the piezoelectric layer (204) encapsulating a top portion of the piezoelectric layer. 

    PNG
    media_image1.png
    415
    951
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 8, 10, 11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Cheng et al. as disclosed above. However Cheng et al. does not teach: in regards to claims 8 and 20, wherein the second oxide region comprises a first portion in which the cavity is disposed and a second portion that is bonded to the first oxide region, the IC further comprising a via through the first portion of the second oxide region and coupled to the one or more second contacts; in regards to claim 10, wherein the piezoelectric layer comprises a metal organic chemical vapor deposition (MOCVD)-aluminum nitride (AlN) piezoelectric layer or a molecular beam epitaxy (MBE)-AlN piezoelectric layer; in regards to claim 11, wherein the resonator comprises a crystalline film bulk acoustic resonator; and in regards to claim 13, wherein the method of fabricating the IC includes another substrate, wherein the resonator is flipped such that the first oxide region is disposed over the second oxide region prior to the bonding of the first oxide region and the second oxide region, and removing the other substrate after the bonding. Thus the applicant claimed inventions have been determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843